Citation Nr: 0503086	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a right knee disability.

2.  Entitlement to an increased evaluation for a left knee 
disability, rated 30 percent disabling from March 12, 1998.

3.  Entitlement to an increased evaluation for arthritis of 
the left knee, rated 10 percent disabling from March 12, 
1998.  

4.  Entitlement to an increased evaluation for total left 
knee replacement, rated 30 percent disabling from July 1, 
2004.

5.  Entitlement to an increased evaluation for a right 
(major) wrist disability, currently rated 10 percent 
disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  

The veteran requested a videoconference hearing and one was 
scheduled for November 2004.  However, he failed to appear.

By rating action of May 2003, a temporary total rating was 
assigned in view of the veteran's total left knee 
replacement.  The rating was made effective April 28, 2003.  
A 30 percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, effective July 1, 2004.  Prior to the 
knee replacement, a 30 percent rating was in effect as of 
March 12, 1998.  Therefore, the Board has characterized the 
left knee increased rating issues as stated on the face of 
this decision.  

In reviewing the claims file, the Board recognizes that a 
correction to a prior rating action appears to be in order.  
In a February 1986 decision, the Board granted a 10 percent 
rating for the left knee, effective March 10, 1981.  However, 
the award of the 10 percent rating for the period beginning 
March 10, 1981 is not reflected in any of the subsequent 
rating actions.  Therefore, the Board refers the matter to 
the RO.

As will be discussed in greater detail below, the service 
connection claim for right knee disorder is reopened and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify appellant if further 
action is required.


FINDINGS OF FACT

1.  In an unappealed decision of August 2000, the Board 
reopened and denied the claim of service connection for a 
right knee disability on the basis that there was no 
competent evidence of a nexus.  

2.  The evidence reviewed and submitted since the Board 
denied the claim in August 2000 is not cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  From March 12, 1998, the veteran's left knee disability 
was productive of instability, comparable to severe knee 
impairment.

4.  From March 12, 1998, the veteran's left knee arthritis 
was productive of limited motion due to pain and fatigue, 
comparable to limited leg extension of 10 degrees.  

5.  As of July 1, 2004, the veteran's left knee replacement 
has been productive of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  

6.  The veteran's right wrist disability is manifested by 
pain, weakness, and limited motion, comparable to 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm. 




CONCLUSIONS OF LAW

1.  The Board's August 2000 denial of the claim of 
entitlement to service connection for a right knee disability 
is final; evidence submitted since that denial is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  From March 12, 1998, the criteria for a rating greater 
than 30 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2004).  

3.  From March 12, 1998, the criteria for a rating greater 
than 10 percent for arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5010, 5261 (2004).  

4.  From July 1, 2004, the criteria for a 60 percent rating 
for a total left knee replacement have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5055 (2004).  

5.  The criteria for a rating greater than 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5215 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
dated in July 2004, as well as by the discussions in the 
October 2002 and June 2003 statements of the case (SOCs), the 
October 2004 supplemental statements of the case (SSOCs), and 
the August 2000 Board remand.  By means of these documents, 
the veteran was told of the requirements to reopen a claim, 
establish increased ratings, of the reasons for the denial of 
his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was not provided VCAA notice 
until July 2004, after the decisions on the issues currently 
on appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content complying in July 2004, his 
claim was readjudicated based upon all the evidence of record 
as demonstrated in the statements of the case and 
supplemental statements of the case.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in 2002 and 2004, and 
reports of the examinations are associated with the claims 
folders.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Entitlement to Service 
Connection for a Right Knee Disability

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104 (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim prior 
to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service medical records show that the veteran complained of 
right knee and ankle pain related to a skiing injury.  He was 
seen again in October 1979 for right knee pain and swelling.  
A diagnosis was never made.  

In March 1988, the veteran initiated a claim wherein he 
alleged entitlement to service connection for a right knee 
disability.  

The veteran was seen in June 1990 for right knee complaints, 
and the examiner suspected a medial meniscus tear.  X-rays 
revealed extensive calcification in the medial collateral 
ligament from an old trauma.  

The RO denied the veteran's claim in October 1990 on the 
basis that the right knee complaints in service were acute 
and transitory and that continuity of symptomatology had been 
shown.  Appellate action was not initiated, and the decision 
became final. 

Records received in October 1990 include a November 1981 x-
ray of both knees.  The right knee was considered normal.  

In July 1996, the veteran filed an application to reopen his 
claim.  The RO refused to reopen the claim, and the decision 
became final in the absence of appellate action.  Another 
application to reopen was submitted in March 1998.  The RO 
continued its refusal to reopen the claim, and the veteran 
appealed the decision to the Board.  

In a December 1998 statement, the veteran's physician 
reported that the veteran was suffering from severe 
osteoarthritis of both knees.  It was noted that the veteran 
was a candidate for bilateral knee replacements.  In October 
1999, records showing visits in 1997 and 1998 revealed 
arthritis of both knees.  

In August 2000, the Board issued a final decision finding 
that new and material evidence had been submitted to warrant 
reopening the claim of service connection for a right knee 
disability.  However, the claim was denied as not well-
grounded.  Specifically, due to the lack of competent 
evidence of a nexus between any inservice injury and the 
current findings.  

Subsequent to the decision, reports of VA treatment from 1995 
to 2003 were added to the record.  The records reflect 
ongoing complaints of and treatment for bilateral knee 
instability and pain, and a diagnosis of osteoarthritis.  
According to a December 1995 x-ray report, the findings were 
consistent with prior trauma and secondary arthritis.  
Clinical correlation was recommended.  The veteran was 
afforded a VA examination in April 2001, and the examiner 
diagnosed painful osteoarthritis of the right knee and status 
post arthroscopic meniscectomy.

The Board finds that the evidence presented is new and 
material.  As discussed, the claim was previously denied on 
the basis that there was no evidence of a nexus.  The 
December 1995 x-ray report added to the record reveals 
commentary that the findings were consistent with a prior 
trauma, which suggests the existence of a nexus.  Therefore, 
the evidence presented is new and material, and the claim is 
reopened.


Increased Rating Claims

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).   



Increased Evaluation for a Left Knee Disability from March 
12, 1998

The service medical records document ongoing treatment of his 
left knee disability.  By rating action of July 1982, service 
connection was established and a noncompensable rating was 
assigned, effective March 10, 1981.  An increased 
(compensable) rating of 10 percent was assigned in November 
1984, effective May 31, 1983.  In a February 1986 decision, 
the Board granted a 10 percent rating for the period 
beginning March 10, 1981, but denied a higher rating for the 
period beginning May 31, 1983.  

In 1986, the veteran underwent an arthroscopy with cartilage 
shaving.  In view of the surgery, a temporary total rating 
was assigned beginning October 16, 1986, with the resumption 
of the 10 percent rating on December 1, 1986.

A private medical report of November 1997 shows 0 to 130 
degrees left knee motion and negative spring sign.  
Hyperflexion produced minimal pain.  Varus and valgus stress 
did not give laxity.  Drawer signs and instability were 
negative.  McMurray's sign gave a definite grate somewhere in 
the knee and grind.  The physician suspected some form of 
ligamentous disruption on the lateral side of the left knee 
and degenerative changes with possible meniscus degeneration 
posterior.  A March 1998 report shows that a total knee 
arthroplasty was recommended.

On March 12, 1998, VA received the veteran's claim for an 
increased rating.  At a July 1998 VA examination, the veteran 
complained of pain, weakness, stiffness, swelling, and giving 
way.  Range of motion was -5 to 130 degrees.  The examination 
revealed effusion and instability of the collateral and 
lateral ligaments.  McMurray's test was positive.  The 
examiner diagnosed internal derangement, osteoarthritis, and 
medial meniscus instability.  

In a December 1998 statement, a private physician noted 
severe osteoarthritis and an absent anterior cruciate 
ligament function.  It was further reported that the veteran 
was wearing custom made braces for ambulation and that the 
veteran was a candidate for knee replacement surgery.  

By rating action of February 1999, an increased rating of 20 
percent was assigned under Diagnostic Code 5259-5257, 
effective March 12, 1998.  

An examination was conducted in April 2001, and the examiner 
noted that the claims file had been reviewed.  The veteran 
complained of constant pain, swelling, locking and 
instability.  He worked as a welder by trade, but had been 
having difficulty with the position because of prolonged 
standing, bending and crouching positions.  He used specialty 
made braces and used a cane.  With prolonged walking, there 
was some increased pain and swelling.  There was crepitation 
with ambulation.  On occasion, he would experience pain 
starting in the foot and radiating up the legs.  On many 
occasions, the knee would lock or give out for no reason.  
The left knee demonstrated 3 to 85 degrees active motion and 
5 to 95 degrees passive range of motion.  There was weakness 
associated with range of motion.  The examiner noticed healed 
surgical incisions over the anterior aspect of the left knee.  
There was no edema, effusion, instability, redness, heat, or 
abnormal movement of the knee.  There was diffuse 
peripatellar, as well as lateral and medial joint line 
tenderness.  The examiner did not see signs of ankylosis or 
inflammatory arthritis.  There was no medial or lateral 
collateral ligament laxity.  Also, there was no anterior or 
posterior cruciate laxity.  Lachman's and McMurray's signs 
were negative.  The examiner stated that if assigning or 
estimating the range of motion limitation due to pain, 
fatigue, weakness or lack of endurance following repetitive 
use or during flare-ups, it would be approximately 15 
percent.  The examiner also found that the pain significantly 
limits the functional ability of the knee during flare-ups or 
repeated use over time.  Also, the post-operative residuals 
caused weakened movements, excessive fatigability and 
incoordination.  

By rating action of June 2002, an increased rating of 30 
percent was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, with an effective date of 
March 12, 1998.  The rating action also reflects a separate 
rating of 10 percent for arthritis under Diagnostic Code 
5010, effective March 12, 1998.

Diagnostic Code 5257 contemplates impairment of the knee such 
as recurrent subluxation or lateral instability, and a 
maximum rating of 30 percent is assigned when the impairment 
is severe.  Here, the evidence does show that there has been 
knee instability, which required the veteran to use braces 
and cane.  Therefore, with regard to the severity of such 
instability, the maximum rating of 30 percent is appropriate.  

A 40 percent rating is assigned under Diagnostic Code 5262 
for impairment of the tibia and fibula when there is nonunion 
with loose motion, requiring a brace.  As noted, the veteran 
was using a cane and a brace.  However, it has not been 
stated or suggested that the instability was due to nonunion 
with loose motion of the tibia and fibula.  The x-rays and 
clinical findings have been negative for findings of fracture 
or dislocation.  Therefore, Diagnostic Code 5262 is not for 
application.

As the preponderance of the evidence does not support an 
evaluation in excess of 30 percent for left knee disability, 
the appeal is denied.

Increased Evaluation for Arthritis of the Left Knee from 
March 12, 1998

The clinical findings do reveal a diagnosis of arthritis, and 
the RO assigned a separate rating of 10 percent effective 
March 12, 1998.  Diagnostic Code 5010 contemplates 
degenerative arthritis, and is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

Diagnostic Code 5256 contemplates ankylosis of the knee.  
However, given the ranges of motion recorded in the medical 
examination and treatment reports in the claims file, the 
disability at issue does not involve ankylosis, and any 
limitation demonstrated has not been described as comparable 
to ankylosis.

Here, the evidence does show limitation of left knee motion, 
with increased limitation due to pain, fatigue and weakness.  
Diagnostic Code 5260 contemplates limited leg flexion and 
Diagnostic Code 5261 contemplates limited leg extension.  As 
for Diagnostic Codes 5260 and 5261, the Board notes that a 
recent General Counsel opinion indicated that separate 
ratings may be assigned under Diagnostic Codes 5260 and 5261 
for disorders involving the same joint.  VAOPGCPREC 9-2004.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is rated as noncompensable and a 10 percent rating is applied 
when flexion is limited to 45 degrees.  A 20 percent rating 
is assigned for flexion limited to 30 degrees and the highest 
evaluation under this code is 30 percent, assigned for 
flexion limited to 15 degrees.  The clinical findings of 
record show degrees of flexion ranging from 85 degrees to 130 
degrees.  Therefore, limited motion has been shown.  However, 
given the recorded ranges of motion, the evidence is negative 
for findings that would result in the assignment of a 
separate evaluation for limited leg flexion under Diagnostic 
Code 5260, even when considering functional loss under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As such, the veteran 
cannot receive a separate compensable evaluation under 
Diagnostic Code 5260.  Further, the recorded findings do not 
show that the degree of limitation meets the limited flexion 
required for a noncompensable rating.  Therefore, there is 
not a question as to which rating should apply with regard to 
consideration of Diagnostic Code 5260.  38 C.F.R. § 4.7.  

Under Diagnostic Code 5261, a noncompensable rating is 
assigned for extension limited to 5 degrees.  Extension 
limited to 10 degrees is rated as 10 percent disabling, and 
extension limited to 15 degrees is rated as 20 percent 
disabling.  A 30 percent rating is warranted for limitation 
of extension to 20 degrees.  A 40 percent evaluation is 
warranted for limitation of extension to 30 degrees and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  The medical evidence does show findings of limited 
leg extension of 5 degrees to meet the criteria for a 
noncompensable evaluation under Diagnostic Code 5261.  
However, when considering the additional limitation due to 
pain, weakness and fatigue, it is reasonable to find that 
extension would be limited to 10 degrees as required for a 10 
percent rating.  Therefore, the separate 10 percent rating 
for arthritis is appropriate, and there is not a question as 
to which rating should apply.  38 C.F.R. § 4.7.  

Again, the preponderance of the evidence does not support an 
evaluation in excess of 10 percent for left knee arthritis, 
thus the claim is denied.

Increased Evaluation for Total Left Knee Replacement from 
July 1, 2004

On April 28, 2003, the veteran underwent a total knee 
arthroplasty.  Follow-up records dated through June 2004, 
reveal ongoing complaints of pain, swelling, tenderness and 
stiffness.  

By rating action of May 2003, a temporary total rating was 
assigned, effective April 28, 2003.  A 30 percent rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
effective July 1, 2004.  Diagnostic Code 5055 contemplates 
knee replacement with a minimum rating of 30 percent.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion rate by analogy to diagnostic codes 5256, 5261, or 
5262.  A 60 percent rating is assigned for knee replacement 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A total rating of 100 
percent is assigned for a one year period following 
implantation of prosthesis.

The veteran was afforded a VA examination in August 2004.  
The veteran complained of persistent moderate to severe pain.  
He noted a pain scale of 15/10 with weakness, stiffness, 
swelling, heat and redness, instability, locking 
fatigability, and lack of endurance.  The veteran also 
reported flare-up pain, as well as daily pain.  Activities 
such as sitting, walking, inclined surfaces, standing and 
bending were listed as precipitating factors and there were 
no alleviating factors noted.  The veteran estimated that he 
would suffer an additional 100 percent limitation of motion 
due to the pain.  He was using a cane for ambulatory support, 
and noted dislocation and instability.  

On examination, the left knee demonstrated 0 to 48 degrees 
range of motion, with mild pain and weakness.  It was noted 
that normal range of motion is 0 to 140 degrees.  The 
examiner determined that the veteran would suffer an 
additional 20 to 30 percent limitation of motion due to pain, 
fatigue, and weakness following attempts at repetitive 
activity such as walking.  There was no objective pain on 
standing and he had edema and warmth on palpation.  Movement 
was not abnormal and there was no guarding.  His gait was 
slow with a limp.  Functional limitation included standing 
for 15 to 20 minutes and walking distance of 3 to 4 blocks.  
There were no calluses, breakdown or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  The 
examiner did not find ankylosis and the knee was stable.  X-
rays were taken and significant joint fusion was not 
visualized.  Bony alignment was normal in physiologic limits.  
The femoral and tibial components were within normal position 
with no indication of any significant focal abnormality.  
Bony alignment remained within normal physiological limits, 
and there was no fracture or dislocation.  The examiner 
diagnosed traumatic arthritis, status post total replacement 
with limitation of motion.  

Here, the examiner specifically determined that ankylosis had 
not been shown.  Further, the assessments regarding the 
degree of left knee function and motion, the disability at 
issue does not indicate that any limitation demonstrated 
could be described as comparable to ankylosis.  Therefore, 
Diagnostic Code 5256 would not apply.  

However, the Board finds that a 60 percent rating is 
warranted under Diagnostic Code 5055.  As noted, the evidence 
shows continued complaints of pain and limited motion and 
function.  Also, the VA examiner found that the veteran would 
suffer an additional 20 to 30 percent limitation of motion 
due to pain, fatigue and weakness following repetitive 
activity.  Therefore, when considering factors set forth by 
the Court in DeLuca, the disability picture presented 
approximates the criteria such as chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity required for a 60 percent rating under 
Diagnostic Code 5055.  

In determining whether a higher evaluation is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports an increased 
evaluation of 60 percent.

Increased Rating for a Right Wrist Disability

In a February 1986 decision, the Board granted the veteran's 
claim of entitlement to service connection for a right wrist 
injury.  According to a March 1986 report, the veteran had a 
lunate dislocation of the right wrist, and a carpectomy was 
planned for that June.  An April 1986 RO rating action 
reflects the grant of service connection and the assignment 
of a 10 percent rating, effective May 31, 1983.

At a September 1990 VA examination, the examiner noted a 
dorsal transverse surgical scar.  There was limited wrist 
motion and the veteran was able to supinate the forearm and 
hand to 90 degrees.  Full pronation was present.  There was 
only 5 to 8 degrees dorsiflexion and 10-12 degrees forward 
flexion.  There was slight ulnar deviation, amounting to only 
a few degrees.  There was no radial deviation.  X-rays 
revealed excision of the proximal carpal roll with arthritic 
changes at the distal radius and remaining carpal bones.  

An evaluation was completed in November 1997 and showed mild 
soft tissue swelling.  Wrist extension was 20 degrees, wrist 
flexion was 30 degrees, radial deviation was 0 degrees, and 
ulnar deviation was 30 degrees.  X-rays showed degenerative 
changes.  Splinting was recommended and it was noted that 
fusion should be delayed until the veteran started having a 
tremendous amount of pain.  

On VA examination in July 1998, the veteran noted that pain, 
weakness, and numbness would occur once a week.  He was 
taking Motrin for the symptoms.  It was also noted that the 
carpal tunnel stiffness and pain were related to repetitive 
motion and weather.  Alleviating factors included heat, rest, 
and Motrin.  It had not affected his work to any great 
degree.  He was not using any kind of splint.  The examiner 
noticed a scar consistent with a carpal tunnel repair.  
Dorsiflexion was 0 to 60 degrees, palmar flexion was 0 to 70 
degrees, radial deviation was 0 to 20 degrees, and ulnar 
deviation was 0 to 30 degrees.  The examiner diagnosed status 
post carpal tunnel repair with some residual numbness.  

At a December 2002 VA examination, the veteran complained of 
pain on a daily basis about 6 or 7 on a scale of 1 to 10.  He 
had accompanying stiffness and swelling, and at times feeling 
as if about to lock into a spasm.  Treatment consisted of 
hydrocodone with side effects and a fairly good response.  
Flare-up pain was 10/10 and varied in frequency and would 
last about 2 hours.  Hard work and repetitive use cause pain 
and the alleviating factor was rest.  Functional impairment 
with regard to limited movement and work tolerance was 80 
percent.  He used a brace, but it did not help.  There had 
not been any recurrent subluxations or constitutional bone 
symptoms.  It was noted that the veteran was working part 
time.  He had been employed as an ironworker and was not able 
to continue because of the manual labor.  The wrist 
demonstrated 50 degrees palmar flexion and 30 degrees 
dorsiflexion, which were diminished.  There was pain at the 
inner aspect of the wrist joint with these movements.  The 
examination was negative for edema.  There was deformity, 
described as a straightening and loss of the natural curve of 
the wrist joint.  Forearm supination was 85 degrees, forearm 
pronation was 85 degrees, wrist dorsiflexion was 30 degrees, 
wrist palmar flexion was 50 degrees, and ulnar deviation and 
radiation deviation were 0 degrees.  The examiner diagnosed 
history of right wrist fracture with degenerative disease 
changes.  

The veteran was afforded a VA examination in August 2004.  
The wrist dorsiflexed 0 to 50 degrees.  Palmar flexion was 0 
to 30 degrees, radial deviation was 0 to 12 degrees, and 
ulnar deviation was 0 to 40 degrees.  There was no pain on 
motion.  The examiner determined that repetitive activity 
produced an additional 5 percent limitation of motion due to 
weakness.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movements, and guarding movements.  The 
examiner did not find ankylosis and inflammatory arthritis.  
X-rays showed degenerative changes with shortening and 
sclerosis of the carpal bones due to an old fracture.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2004).  In this case, 
the veteran's right wrist disability involves the major upper 
extremity since the records show that the veteran is right 
hand dominant.  

Diagnostic Code 5215 contemplates limitation of wrist motion.  
A maximum rating of 10 percent rating is assigned for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  

Here, the September 1990 examination was the only instance 
when dorsiflexion was less than 15 degrees.  Further, there 
are no findings of palmar flexion limited in line with the 
forearm.  However, given the veteran's complaints of pain, 
and examiners' findings of functional impairment due to 
factors such as pain and weakness with repetitive use, the 
disability picture approximates the criteria for a 10 percent 
rating.  Therefore, the current rating is appropriate.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5215, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.

Diagnostic Code 5214 contemplates ankylosis of the wrist.  A 
30 percent rating is assigned for favorable ankylosis in 20 
degrees to 30 degrees dorsiflexion.  A 40 percent rating is 
assigned for ankylosis in any other position, except 
favorable.  A maximum rating of 50 percent is assigned for 
unfavorable ankylosis, in any degree of palmar flexion, or 
with ulnar or radial deviation.  

Given the ranges of motion recorded in the medical 
examination and treatment reports in the claims file, as well 
as the more recent assessments specifically ruling out 
ankylosis, the disability at issue does not involve 
ankylosis, and any limitation demonstrated has not been 
described as comparable to ankylosis.  Therefore, Diagnostic 
Code 5214 is not applicable, and a rating greater than 10 
percent is not warranted.  

Extraschedular Consideration

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disabilities 
currently under consideration reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluations on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

The ratings assigned for the left knee and right wrist 
disabilities contemplate a level of interference with 
employment associated with the degree of disability 
demonstrated.  Hence, the Board finds that marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) is not shown.  Additionally, the 
record consists of treatment reports and VA examination 
reports that include findings regarding the symptoms and 
manifestations of the veteran's left knee and right knee 
disabilities.  These records do not indicate or contain 
references to frequent hospitalization for treatment of his 
left knee and right wrist disabilities.  Moreover, the left 
knee and right wrist disabilities are not otherwise shown to 
render impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence to reopen the claim for service 
connection for a right knee disability was submitted, to this 
extent only, the appeal is granted.  

From March 12, 1998, entitlement to a rating greater than 30 
percent for a left knee disability has not been established, 
and the appeal is denied.

From March 12, 1998, entitlement to a rating greater than 10 
percent for left knee arthritis has not been established, and 
the appeal is denied.

From July 1, 2004, entitlement to a 60 percent rating for 
total left knee replacement has been established, and the 
appeal is granted.  




REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a right knee 
disability.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  

Upon review, no VA examination has been performed involving 
this claim.  Based upon a review of the record, the Board 
believes an etiological opinion conducted by a VA examiner is 
necessary in this case.  See Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993) (When a prior medical record indicates the 
existence of a chronic problem, VA's duty to assist requires 
a medical examination or opinion as to the relationship 
between the in- service and present conditions.).  Thus, in 
order to make a determination on the merits of the claim, the 
Board requires competent medical evidence, including an 
etiological opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).   

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The AMC should schedule the veteran 
VA medical examination to ascertain the 
nature, extent, and etiology of his right 
knee disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
determine whether the right knee disorder 
is at least as likely as not related to 
service.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's service 
connection claim for right knee disorder.  
If the benefit sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


